Citation Nr: 1701379	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability diagnosed as irritable bowel syndrome (IBS) and gastroesophageal reflux disorder (GERD).  

2.  Entitlement to service connection for a skin disability of the head and face. 

3.  Entitlement to service connection for bilateral hearing loss to include as secondary to a skin disability.  

4.  Entitlement to service connection for a vision disability.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

 In March 2016, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

An August 2016 rating decision separately adjudicated the issue of entitlement to service connection for a skin disability for areas other than the head and face areas.  The Veteran was notified of the denial and the notification letter stated "the skin condition of the face and the seborrhea dermatitis of the scalp will not be addressed in this rating" as that issue was separately on appeal and currently before the Board.  Therefore, the Board has limited the current appeal to consider a skin disability of the head and face areas.

The issues of entitlement to a higher rating for hemorrhoids and service connection for bilateral hearing loss and a visual disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On March 8, 2016, at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to an initial rating in excess of 10 percent for tinnitus was requested.

2.  A GI disability, IBS with associated GERD, is attributable to service.

3.  A skin disability, pseudofolliculitis barbae and seborrhea/seborrheic dermatitis, is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  A GI disability, IBS with associated GERD, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  A skin disability of the head and face, diagnosed as pseudofolliculitis barbae and seborrhea/seborrheic dermatitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn the appeal as to the issue of an initial rating in excess of 10 percent for tinnitus and there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

GI Disability

The Veteran reports that he had stomach symptoms during service and stomach complaints were noted.  After service, the Veteran reported repeatedly that he had gas and bloating.  The Veteran was diagnosed with IBS in 2012.

A March 2016 VA examination noted treatment of GI complaints in service and confirmed a diagnosis of IBS with associated GERD and abdominal bloating.  The examiner indicated that the onset of the IBS was during service.

The VA examiner's opinion, made by a medical professional, is afforded significant probative weight.  The probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that is the most persuasive evidence of record and it favors the claim.

Accordingly, the Board finds that service connection for IBS with GERD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Skin Disability

The Veteran was seen during service for skin issues related to shaving and reported a profile due to the skin problems.  During service, he was diagnosed with two skin disorders.  In January 1979, the Veteran was seen for skin complaints in conjunction with shaving issues.  The diagnosis was "(?) seborrhea."  In 1980, possible pseudofolliculitis barbae was also diagnosed.  

After service in the 2000s, the Veteran was diagnosed with sebopsoriasis of the scalp, such as in September 2012 VA treatment records.

At a September 2013 VA skin examination, the Veteran reported to the examiner that he had skin problems while on active duty which he attributed to exposure to chemicals while working in the photographic laboratory limited to the head and facial areas.  The Veteran stated he had problems with shaving with the development of sores if he shaved frequently.  On examination, with regard to the head and face, the examiner indicated that the Veteran had seborrheic dermatitis scarring of the bilateral cheeks and bilateral nasal folds and pseudofolliculitis barbae scarring.  The examiner provided an opinion regarding pseudofolliculitis barbae and acknowledged the inservice diagnosis.  The examiner indicated that the Veteran's condition was under control with a shaving waiver with no evidence of sequelae by discharge.  The examiner noted that the records were silent between the years of 1980 to 2010, of thirty years' duration.  The Veteran was diagnosed around 2010 with scalp and facial seborrheic dermatitis and psoriasis of the scalp for which he continued to be treated for with topical medications and follow up visits.  In summary, because of the lack of inservice objective evidence of complaints, diagnosis, or treatment of a psoriasis condition, it was the examiner's opinion that the Veteran's current psoriasis condition, which was originally diagnosed in the year 2010, was less likely than not related to or due to service. 

At a May 2016 VA examination, the Veteran was diagnosed as having seborrhea of the scalp. 

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to state that he has experienced skin abnormalities of the head and facial areas since service.  While there is a gap in treatment records as indicated by the VA examiner, the Board notes that the record lacks treatment for any medical problem for decades.  Moreover, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not, including skin conditions.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

The Veteran's diagnoses of pseudofolliculitis barbae and seborrhea/seborrheic dermatitis are the same diagnoses that were made during service and are consistent with the statements of the Veteran regarding having skin problems from service to the present time.  The VA examiner did not adequately address the supportive lay evidence of record or the intermittent nature of the skin conditions in question.  The Board finds that Veteran's reports of continuous intermittent problems since service to be credible.

Accordingly, resolvaing all reasonable doubt in favor of the Veteran, the Board finds that service connection for skin disability, diagnosed as pseudofolliculitis barbae and seborrhea/seborrheic dermatitis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for IBS with associated GERD is granted.

Entitlement to service connection for pseudofolliculitis barbae and seborrhea/seborrheic dermatitis is granted.  

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran has asserted that his hemorrhoids have worsened.  As the Veteran has asserted that a service-connected disability has worsened since the last examination, he should be provided a new examination in compliance with VA's duty to assist.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to bilateral hearing loss, when the Veteran last examined by VA in March 2010, the audiological evaluation found that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
0
5
10
0
5

The speech recognition score in both ears was 96.  The Veteran's hearing was normal in both ears and his claim was denied.  Subsequent VA records indicate a worsening in hearing ability, but do not indicate a current specific audiogram showing findings at the pertinent threshold levels.  Thus, the Veteran should be provided a more current VA examination.  The examiner should also assess whether the Veteran's hearing loss is etiologically related to a service-connected skin disability as he made that assertion during the Board hearing and VA clinical records shows that there is scaling from a skin disability in his ears.  

With regard to the claim for service connection for a visual disability, the Veteran has been diagnosed with a cataract, and thus he has a current disability.  He has not been provided a VA examination to determine whether that current disability is related to service or to a service-connected disability.  Therefore, an examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA medical records.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of service-connected hemorrhoids.  The examiner should review the record prior to examination.  The examiner should state whether the hemorrhoids are mild, moderate, large, thrombotic, irreducible, have excessive redundant tissue, evidence frequent recurrences, have persistent bleeding, or have fissures.  The examiner should also state whether or not anemia is shown.

3.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC tests.  The examiner should opine as to whether it is at least as likely not (50 percent or greater probability) that any current hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  A rationale for any opinion expressed should be provided.  The examiner should also provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that bilateral hearing loss is proximately due to, or the result of, a service-connected skin disability.  The examiner should also provide an opinion as to it is at least as likely not (50 percent or greater probability) that any current bilateral hearing loss disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected skin disability.  The examiner should discuss what impact, if any, the scaling skin in the ears has on the Veteran's hearing ability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current visual or eye disability.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to it is at least as likely not (50 percent or greater probability) that any current visual or eye disability had its clinical onset during service or is related to any in-service disease, event, or injury.  If the Veteran currently has refractive error of the eye, the examiner should indicate if the defect was subjected to a superimposed disease or injury during service which created additional disability and should identify the nature of any additional disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


